IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ESTATE OF ESTHER KLIEMAN, et al.,
Plaintiffs, Civil Action No. 04-1173 (PLF)(JMF)
v.

THE PALESTINIAN AUTHORITY et. al.,

Defendants.

)
)
)
)
)
)
)
)
)
)

LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSIS'I`ANCE
PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE
TAKlNG OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

From:

United States Magistrate Judge John M. Facciola

The United States Distn`ct Court for the District of Columbia
333 Constitution Avenue, N.W.

Washington, D.C. 20001

United States of America

To:

The Directorate of Courts

Legal Assistance to Foreign Countries
22 Kanfei Nesharim

POB 34142

Jerusalem 95464

Israel

In conformity with Article 3 of the Convention, the undersigned applicant has the

honor to submit the following request

The United States District Court for the District of Columbia presents its compliments to
the Directorate of Courts of the State of lsrael and requests assistance in obtaining evidence to be
used in proceedings before this Court in the above-captioned matter.

Plaintiffs in the above-captioned matter are the Estate of Esther Klieman by and through

its Adrninistrator, Aaron Kesner of 4840 W. Foster, Slcokie, IL 60077 USA, Nachman Klieman
of Halamish 359, D.N. Modi’in 71945, lsrael, Ruanne Klieman of Halamish 359, D.N. Modi’in
71945, Israel, Dov Klieman of`Kiryat Netaiim, D.N. Ephraim 448] 5, Israel, Yosef Klieman of
Nahaliel lOlA, D.N. Modi’in 71938 Israel, and the Estate of Gavriel Klieman by and through its
Administrator, Nachman Klieman of Halamish 359, D.N. Modi’in 71 945, lsrael. Plaintiffs are
represented by attorneys Richard D. Heideman, Noel J. Nudelman and Tracy Reichman Kalik of
Heideman Nudelman & Kalik, P.c.,1146 19“‘ street N_W., 5“' Fi<>or, Washingron, D.C. 20036,
USA and Steven R. Perles and Edward MacAllister of The Perles Law Firrn, P.C, 1 146 19"`
Street, N.W., 5“` Floor, Washington, D.C. 20036, USA. Plaintiffs’ Israeli Counsel is Michael
Deborin, Esq, of Bam, Deborin, C0hen & Co., l-Iillel Street 6, Jerusalem, Israel. Defendants are
the Palestinian Authority of The Muquata’a, Rarnallah, West Baril18 U.S.C. §§2331 et seq., and supplemental
causes of action by the Estate, survivors and heirs of Esther Klieman who the plaintiffs allege was
murdered by the terrorist acts of the defendants by machine-gun fire on March 24, 2002 near
Neve Tzuf, lsrael, for damages directly and proximately caused by the defendants to plaintiffs,
and each of them, by reason of acts of unlawful international terrorism, as defined in l8 U.S.C.
§2331, and by reason of related unlawful tortuous behavior and conduct. Defendants deny that

they are liable to Plaintiffs for the injuries they have alleged.

l\)

The assistance requested of the State of Israel consists of the following: To permit and
cause the persons listed below to appear to be deposed by counsel for Plaintiffs and Defendants
before a duly appointed commissioner for the purpose of administering oaths and recording
testimony in this action:

l. Fuad Shubaki

ID no. 410026173

In the custody of the Israeli Prison Service

2. Marwan Bin Khatib Barghouti

ID no. 95925 1745

ln the custody of the Israeli Prison Service
These depositions shall be de bene esse. As such, testimony will be elicited under oath and by
oral examination by counsel for the Plaintiffs. Counsel for the Defendants will also have an
opportunity to cross examine each respective witness. The subject-matter of the a'e bene esse
depositions will be (a) the Palestinian Authority and Palestine Liberation Organization’s support
and funding of terrorism and/or terrorist organizations including, but not limited to, the Al Aqsa
Martyrs Brigades; and (b) other facts and information related to the allegations asserted by the
Plaintiffs in the above captioned civil action. Each respective witness shall be deposed under oath
and according to the Um`ted States Federal Rules of Civil Procedure.

It is requested that: (l) the parties’ counsel or their designees, interpreters, and a
stenographer be permitted to be present during the examination; (2) there be excluded from the
exarnination, if permitted under Israeli law, all persons other than those described directly above,
except those as required by the Israeli Prison Servicc; (3) a stenographer be permitted to record
verbatim the oral examination of the aforementioned witnesses; and (4) a videographer be

permitted to record on video the oral examination of the aforementioned witnesses .

Pursuant to Article 10 of the Convention, in executing this Letter of Request the Israeli
authorities are respectfully requested to apply the appropriate measures of compulsion in the
instances and to the same extent as are provided by Israeli law for the execution of orders issued
by Israeli authorities or of requests made by parties in internal proceedings

Accordingly, it is hereby requested that, in the interest of justice, you cause by your

expedited and proper process such orders to be entered as Israeli law permits directing that one of

the aforementioned witnesses appear for de bene esse deposition at a location to be determined by
the authorities at the lsrael Prison Service on February l, 201 l, beginning at 9:30 a.m., or at
another mutually agreeable time, to be deposed by counsel for Plaintiffs and Defendants and the
other aforementioned witness appear for de bene esse deposition at a location to be determined by
the authorities at the lsrael Prison Service on February 2, 2011, beginning at 9:30 a.m., or at
another mutually agreeable tirne, to be deposed by counsel for Plaintiffs and Defendants.
Plaintiffs and/or their counsel, upon whose application this Letter of Request has been
issued, shall pay all costs incurred in executing these requests. Notice that this request has been
executed and that the above-referenced individuals will be available for de bene esse deposition at
the time and place indicated may be sent to Richard D. Heideman, Heideman Nudelman & Kalik,
P.C., 1146 19"‘ Street, N.W., Fif’th Floor, Washington, DC 20036, USA Telephone (202) 463-
l8l 8, Telefax (202) 463-2999, Email rdheideman@hnklaw.com. The Court expresses its
appreciation of the Directorate of Courts in the State of Israel for its courtesy and assistance in
this matter and states that it shall be ready and willing to assist the courts of Israel in a similar

D\g\tal|y signed by John M. Facc\ola
DN. c=US, st=DC, ou=Dlstrict of
Co|umbra,
email=John_M._Faccio|a@dcd uscourt
s gov, o=U.S Dcstrrct Court, Drstrrct of
Co|umbia, cn=John M. Facclola

DATED this day of , ZOlO. _` `“~,; `_ ` para 2011 03 07 10 57 03 -05'00~
JOHN M. FACCIOLA
UNITED STA"I'ES MAGISTRATE .TUDGE

manner when required.